UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

APR ' 7 2010

UNITED STATES OF AMERICA, mem u_s_ mgmt & gank¢up»¢¢y
courts for the Dlstrict of Co|umb|a

V.

Crim. Action N0. 05cr280 (CKK)
RONALD BOOKER, JR.,

Defendant.

ORDER
This case comes before the Court upon the receipt of a Report and Recommendation
dated March 24, 2010, from Magistrate Judge John Facciola. No objections to the Magistrate
Judge’s Report and Recommendation have been received by the Court.
Accordingly, it is this _iday of April, 2010,

ORDERED that the Report and Recommendation is hereby ADOPTED.

     

COLLEEN KOLL R-KOTELL
United States District Judge

Copies to:

Mitchell Baer, Esq.

Angela George, AUSA

Magistrate judge John Facciola
Michael Segal, U.S. Probation Officer
Pretrial Services